Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior art does not disclose speed signal lookup table module wheirn table defines correspondences beween plurality of roations speeds and plurality of leading angle  nad whein rotions sped lookup module is in response to roations speed reques sginal , query lookup table according otroation speed request signal to generate leading angle indication signal ,  automatic leading angle controller  reacieving leading angle indication signal , zero current and position reference signal to generate phase adjusting signal , modulation signal generating circuit ,  phase adjusting signal  according to pahse difference eween current zero crossing point and bemf zero point   the modulation signal gernating circuitr recives another phase adjusting signal and performs a fine adjustment on modulation waveforms according to pahse difference  theryb making current zero crossing point of phase icruicts near bemf zero point, with respect to the rest of the claim. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon Santana  can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846